Case 3:17-cv-04056-WHO Document 152-7 Filed 06/29/20 Page 1 of 20




                      EXHIBIT 10
         Filed under seal pursuant to
     Stipulation and Order - Docket 150
Case 3:17-cv-04056-WHO Document 152-7 Filed 06/29/20 Page 2 of 20




                      EXHIBIT 11
         Filed under seal pursuant to
     Stipulation and Order - Docket 150
Case 3:17-cv-04056-WHO Document 152-7 Filed 06/29/20 Page 3 of 20




                      EXHIBIT 12
         Filed under seal pursuant to
     Stipulation and Order - Docket 150
Case 3:17-cv-04056-WHO Document 152-7 Filed 06/29/20 Page 4 of 20




                      EXHIBIT 13
         Filed under seal pursuant to
     Stipulation and Order - Docket 150
Case 3:17-cv-04056-WHO Document 152-7 Filed 06/29/20 Page 5 of 20




                      EXHIBIT 14
         Filed under seal pursuant to
     Stipulation and Order - Docket 150
Case 3:17-cv-04056-WHO Document 152-7 Filed 06/29/20 Page 6 of 20




                      EXHIBIT 15
         Filed under seal pursuant to
     Stipulation and Order - Docket 150
Case 3:17-cv-04056-WHO Document 152-7 Filed 06/29/20 Page 7 of 20




                      EXHIBIT 16
         Filed under seal pursuant to
     Stipulation and Order - Docket 150
Case 3:17-cv-04056-WHO Document 152-7 Filed 06/29/20 Page 8 of 20




                      EXHIBIT 17
         Filed under seal pursuant to
     Stipulation and Order - Docket 150
Case 3:17-cv-04056-WHO Document 152-7 Filed 06/29/20 Page 9 of 20




                      EXHIBIT 18
         Filed under seal pursuant to
     Stipulation and Order - Docket 150
Case 3:17-cv-04056-WHO Document 152-7 Filed 06/29/20 Page 10 of 20




                      EXHIBIT 19
         Filed under seal pursuant to
     Stipulation and Order - Docket 150
Case 3:17-cv-04056-WHO Document 152-7 Filed 06/29/20 Page 11 of 20




                      EXHIBIT 20
         Filed under seal pursuant to
     Stipulation and Order - Docket 150
Case 3:17-cv-04056-WHO Document 152-7 Filed 06/29/20 Page 12 of 20




                      EXHIBIT 21
         Filed under seal pursuant to
     Stipulation and Order - Docket 150
Case 3:17-cv-04056-WHO Document 152-7 Filed 06/29/20 Page 13 of 20




                      EXHIBIT 22
         Filed under seal pursuant to
     Stipulation and Order - Docket 150
Case 3:17-cv-04056-WHO Document 152-7 Filed 06/29/20 Page 14 of 20




                      EXHIBIT 23
         Filed under seal pursuant to
     Stipulation and Order - Docket 150
Case 3:17-cv-04056-WHO Document 152-7 Filed 06/29/20 Page 15 of 20




                      EXHIBIT 24
         Filed under seal pursuant to
     Stipulation and Order - Docket 150
Case 3:17-cv-04056-WHO Document 152-7 Filed 06/29/20 Page 16 of 20




                      EXHIBIT 25
         Filed under seal pursuant to
     Stipulation and Order - Docket 150
Case 3:17-cv-04056-WHO Document 152-7 Filed 06/29/20 Page 17 of 20




                      EXHIBIT 26
         Filed under seal pursuant to
     Stipulation and Order - Docket 150
Case 3:17-cv-04056-WHO Document 152-7 Filed 06/29/20 Page 18 of 20




                      EXHIBIT 27
         Filed under seal pursuant to
     Stipulation and Order - Docket 150
Case 3:17-cv-04056-WHO Document 152-7 Filed 06/29/20 Page 19 of 20




                      EXHIBIT 28
         Filed under seal pursuant to
     Stipulation and Order - Docket 150
Case 3:17-cv-04056-WHO Document 152-7 Filed 06/29/20 Page 20 of 20




                      EXHIBIT 29
         Filed under seal pursuant to
     Stipulation and Order - Docket 150
